DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 7/26/2022. Applicant has amended independent claim 1 and canceled claims 2, 6, 8; and added new claim 13. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuya et al., KR 20150003397A.Regarding claim 1, Tatsuya et al., teaches a cathode active material (abstract) for a lithium secondary battery (0001) comprising a lithium-transition metal composite oxide particle (0002).
Tatsuya et al., does not recite wherein a lattice strain (a) calculated by applying Williamson-Hall method defined by Equation 1 to XRD peaks measured through X-ray diffraction (XRD) analysis is 0.18 or less, an XRD peak intensity ratio defined by Equation 2 is 1.5 to 9.0%; and the lattice strain of the lithium-transition metal composite oxide particle is a slope of a straight line. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Additionally, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In this particular instance, Tatsuya et al., teaches the same product structures, which would provide a use or function or property that is inherently present in Tatsuya et al.
Regarding “the straight line is obtained by acquiring full widths at half maximum of all peaks appearing through the XRD analysis, and substituting the acquired full widths at half maximum in Equation 1 when plotting a horizontal axis with sine and a vertical axis with .beta.cos.theta:
 .beta. cos .theta.=.eta. sin .theta.+.lamda./D [Equation 1] (in Equation 1, .beta. represents full width at half maximum (FWHM) (rad) of the corresponding peak acquired through the XRD analysis, .theta. represents a diffraction angle (rad), .eta. represents a lattice strain (dimensionless number), .lamda. represents an X-ray wavelength (.ANG.), and D represents a crystallite size (.ANG.). XRD peak intensity ratio (%)=100*I(110)/{I(110)+I(003)} [Equation 2] (in Equation 1, I(110) represents a maximum, height of the peak of a (110) plane of the lithium-transition metal composite oxide particle by the XRD analysis, and I(003) represents a maximum height of the peak of a (003) plane of the lithium-transition metal composite oxide particle by the XRD analysis)”; this is a product-by-process."[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Additionally, the lithium-transition metal composite oxide particle (0081) has a composition represented by Chemical Formula 1: Li.sub.xNi.sub.1-yM.sub.yO.sub.2+z [Chemical Formula 1] (in Chemical Formula 1, a and y are in a range of 0.9.ltoreq.x.ltoreq.1.2, and 0.ltoreq.y.ltoreq.0.7, and. z is in a range of -0.1.ltoreq.z.ltoreq.0.1, M is at least one element selected from the group consisting of Mn, Co, Al, Mg (0081).Regarding claim 3, Tatsuya et al., does not teach wherein the XRD peak intensity ratio of the lithium-transition metal composite oxide particle is in a range from 4  to 8.9%. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this instance, Tatsuya et al., teaches the same lithium transition metal composite oxide as is claimed in claim 1, and would therefore have the same properties of XRD peak intensity.Regarding claim 4, Tatsuya et al., teaches wherein the lithium-transition metal composite oxide particle (0025-0026) has a polycrystalline structure in crystallography (0032-0033; 0037-0038).Regarding claim 5, Tatsuya et al., teaches wherein the lithium-transition metal composite oxide particle has at least one of a primary particle, secondary particle (0025-0026; 0081).Regarding claim 7, Tatsuya et al., teaches wherein in Chemical Formula 1, (1-y) is 0.8 or more (0081). However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 9, Tatsuya et al., teaches wherein the lithium-transition metal composite oxide particle is manufactured by reacting a transition metal precursor with a lithium precursor (0056-0058).Regarding claim 10, Tatsuya et al., teaches wherein the transition metal precursor is a Ni--Co--Mn precursor (0081).Regarding claim 11, Tatsuya et al., teaches wherein the lithium precursor includes lithium carbonate (0056), lithium acetate (0056).Regarding claim 12, Tatsuya et al., teaches lithium secondary battery (abstract; 0001) comprising: a cathode which comprises a cathode active material layer comprising the cathode active material according to claim and an anode facing the cathode (0077).
Regarding claim 13, Tatsuya et al., teaches wherein the lithium-transition metal composite oxide particle comprises a coating element or a doping element (0025-0029), wherein the coating element or the doping element includes at least one element selected from a group consisting of Al, Ti, Ba, Zr, Si, B, Mg and P (0025-0029).

Response to Arguments
3.	Applicant’s arguments with respect to above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gallant, US 20210057723; Jeong, US 20210036313; Hong, US 20200136132; Park, US 20200020944; Beck, US 10,199649.

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727      

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727